Lacey, P. J., dissents. I dissent. The main question of dispute between appellant and appellee was as to the delivery of the contract. The appellee testified that the contract was not to be delivered until he had a chance to ascertain whether the Wash-burn & Moen Company had located its shops at Waukegan, and whether there had been any rise in real estate, and he is corroborated by the directions on the envelope. Appellee was away from home at the time. Appellant on the contrary testified that such was not the case and that the delivery was absolute. I think the evidence fairly established appellee’s contention, or at least he so understood the arrangement. The minds of both parties did not meet, and there-, fore the contract of sale was not made complete by delivery.